RENDERED: MARCH 12, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0420-MR


DUSTIN WAYNE LITTLE                                                APPELLANT



                   APPEAL FROM LESLIE CIRCUIT COURT
v.                  HONORABLE CLINT HARRIS, JUDGE
                         ACTION NO. 19-CI-00084



KEISHA NICOLE LITTLE                                                  APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: JONES, LAMBERT AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Dustin Little appeals from an order of dissolution of

the Leslie Circuit Court and an order denying a motion to alter, amend, or vacate

the dissolution order. Finding no error, we affirm.
                     FACTS AND PROCEDURAL BACKGROUND

                 Dustin and Keisha Little were married on July 24, 2010. The parties

stayed together until Appellee filed a petition for dissolution of marriage in April

of 2019. During the marriage, two children were born, A.L. (hereinafter referred

to as Child 1) and I.L. (hereinafter referred to as Child 2).1 Child 1 is about three

years older than Child 2.

                 When the parties were married, Appellee was a registered nurse.

During the course of the marriage, Appellee returned to school and earned an

advanced degree. At the time of the petition for dissolution, Appellee was a nurse

anesthetist working at Appalachian Regional Healthcare in Hazard, Kentucky, and

she was making around $200,000 per year. Appellant was a clerk at Appalachian

Regional Healthcare in Hazard, Kentucky, and was making about $34,000 per

year. Also during the course of the marriage, the parties purchased a home in

Perry County, Kentucky.

                 The parties separated on or about April 27, 2019. At this time,

Appellee moved from the marital home, and she and the children moved in with

her parents in Leslie County, Kentucky. On April 29, 2019, Appellee filed the

underlying dissolution action in Leslie Circuit Court. On July 8, 2019, Appellant

filed his response. Multiple motions were later filed and discovery was conducted.


1
    We will not use the names of the children in order to protect their privacy.

                                                  -2-
             On October 25, 2019, the Leslie Circuit Court conducted a final

hearing on all the issues. The hearing lasted approximately 13 hours and the court

heard testimony from 20 witnesses. At the conclusion of the hearing, the court

orally ruled on all the issues from the bench. On December 2, 2019, a final order

was entered reflecting the court’s decisions. Both parties filed motions to alter,

amend, or vacate, and a hearing was held on January 6, 2020. This hearing lasted

around 40 minutes. The court again made oral rulings from the bench, and an

order was entered on February 18, 2020, reflecting the court’s oral rulings. This

appeal followed.

                                    ANALYSIS

             Before we discuss the merits of this case, we must first address

Appellant’s lack of compliance with Kentucky Rules of Civil Procedure (CR)

76.12(4)(c)(iv) and (v). These rules state that a brief must have ample references

to the record. Appellant’s brief has zero references to the record. Appellee

requests that we either strike the brief or review for manifest injustice only. We

decline Appellee’s request and will review this case on the merits. We do so

because in Appellant’s reply brief, he corrects his lack of record citation. A reply

brief can be used to correct omissions and procedural defects in the original brief.

Hollingsworth v. Hollingsworth, 798 S.W.2d 145, 147 (Ky. App. 1990).




                                         -3-
             Appellant’s first argument on appeal is that the trial court erred in

denying his motion to change venue under the doctrine of forum non conveniens.

On August 14, 2019, Appellant filed a motion requesting that the court transfer the

dissolution proceeding to the Perry Circuit Court. Appellant argued it was a more

appropriate venue to hear the case because the parties lived in Perry County prior

to separation, all of the marital assets were in Perry County, the parties both

worked in Perry County, and the children were raised in Perry County. On

September 9, 2019, the trial court entered an order denying the motion.

                The doctrine of forum non conveniens vests in a court,
             before which an action is brought, the discretion to refuse
             to accept jurisdiction, and such a determination will not
             be reversed by an appellate court, except where such
             determination is found to be an abuse in the exercise of
             that discretion.

Williams v. Williams, 611 S.W.2d 807, 809 (Ky. App. 1981) (citations omitted).

“The test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).

             In the case at hand, we believe Appellant waived his right to contest

the venue by not timely raising the issue. Appellee filed the petition for dissolution

on April 29, 2019. Appellant filed his answer on July 8, 2019. At that time,

Appellant did not raise the forum non conveniens issue. After filing his response,

Appellant made multiple motions, propounded a set of interrogatories, and allowed

                                          -4-
an agreed order to be entered. It was not until August 14, 2019, that Appellant first

raised the venue issue. This was almost four months after Appellee filed her

petition for dissolution. By not making a timely motion and by taking substantial

action in the Leslie Circuit Court, we conclude that Appellant waived his right to

raise forum non conveniens. See Stipp v. St. Charles, 291 S.W.3d 720, 724-25

(Ky. App. 2009).

             Appellant’s second argument on appeal is that the trial court erred in

holding that a 50/50 split in parenting time was not in the children’s best interests.

The trial court awarded the parties joint custody but awarded more parenting time

to Appellee. The court held that Appellant did not have adequate family support

which would allow him to work full time and care for the children. The court also

took into consideration that Child 1 suffered from separation anxiety and did not

like to be away from Appellee. Appellant argues that he should have been

awarded equal parenting time.

             Kentucky Revised Statute (KRS) 403.270(2) states:

             The court shall determine custody in accordance with the
             best interests of the child and equal consideration shall be
             given to each parent and to any de facto custodian.
             Subject to KRS 403.315, there shall be a presumption,
             rebuttable by a preponderance of evidence, that joint
             custody and equally shared parenting time is in the best
             interest of the child. If a deviation from equal parenting
             time is warranted, the court shall construct a parenting
             time schedule which maximizes the time each parent or
             de facto custodian has with the child and is consistent

                                          -5-
with ensuring the child’s welfare. The court shall
consider all relevant factors including:

(a) The wishes of the child’s parent or parents, and any
de facto custodian, as to his or her custody;

(b) The wishes of the child as to his or her custodian,
with due consideration given to the influence a parent or
de facto custodian may have over the child’s wishes;

(c) The interaction and interrelationship of the child with
his or her parent or parents, his or her siblings, and any
other person who may significantly affect the child’s best
interests;

(d) The motivation of the adults participating in the
custody proceeding;

(e) The child’s adjustment and continuing proximity to
his or her home, school, and community;

(f) The mental and physical health of all individuals
involved;

(g) A finding by the court that domestic violence and
abuse, as defined in KRS 403.720, has been committed
by one (1) of the parties against a child of the parties or
against another party. The court shall determine the
extent to which the domestic violence and abuse has
affected the child and the child’s relationship to each
party, with due consideration given to efforts made by a
party toward the completion of any domestic violence
treatment, counseling, or program;

(h) The extent to which the child has been cared for,
nurtured, and supported by any de facto custodian;

(i) The intent of the parent or parents in placing the child
with a de facto custodian;


                             -6-
             (j) The circumstances under which the child was placed
             or allowed to remain in the custody of a de facto
             custodian, including whether the parent now seeking
             custody was previously prevented from doing so as a
             result of domestic violence as defined in KRS 403.720
             and whether the child was placed with a de facto
             custodian to allow the parent now seeking custody to
             seek employment, work, or attend school; and

             (k) The likelihood a party will allow the child frequent,
             meaningful, and continuing contact with the other parent
             or de facto custodian, except that the court shall not
             consider this likelihood if there is a finding that the other
             parent or de facto custodian engaged in domestic
             violence and abuse, as defined in KRS 403.720, against
             the party or a child and that a continuing relationship
             with the other parent will endanger the health or safety of
             either that party or the child.

Appellant argues that the trial court did not consider the above factors and

erroneously held that he did not have adequate family support.

                    Trial courts have broad discretion to decide
             custody and timesharing. In reviewing a decision as to
             where a child will primarily live, we must give a great
             deal of deference to both the trial court’s findings of fact
             and discretionary decisions. The trial court is in the best
             position to resolve the conflicting evidence and make the
             determination that is in the child’s best interest. So long
             as the trial court properly considers the mandate of KRS
             403.270, including giving due consideration to all
             relevant factors, we will defer to its decision if it is
             neither clearly erroneous nor an abuse of discretion.

Barnett v. White, 584 S.W.3d 755, 759 (Ky. App. 2019) (citations omitted). We

find no error here.




                                          -7-
             This Court has reviewed the testimony of Appellant, Appellee, and the

paternal grandparents. We have also reviewed the statements made by the court on

the record at the end of the final dissolution hearing and during the hearing on the

motions to alter, amend, or vacate. During the statements made on the record at

the conclusion of the final dissolution hearing, the trial court specifically went

through each and every factor listed in KRS 403.270(2). The trial court found that

the factors weighed evenly in favor of the parties, but the court was concerned with

Child 1’s separation anxiety. The court spoke about the testimony of the child’s

counselor and how Child 1 was improving. The court was open to reexamining the

parenting time issue once Child 1’s emotional and mental state had improved. The

court was focused on Child 1’s well-being, and this was not error.

             Also, the written dissolution order stated that Appellant did not have

adequate family support. Appellant claims this finding is erroneous. We do not

believe it is. After reviewing the testimony and statements made by the trial court,

it is clear that the court was indicating that the paternal grandparents do not live

locally. The paternal grandfather lives over an hour away from Appellant, and the

paternal grandmother lives about 45 minutes away from Appellant. The maternal

grandparents, on the other hand, live locally and are more geographically close to

Appellee. Appellant and the paternal grandparents all testified that the paternal

grandparents love the children and would help out when needed; however, the trial


                                          -8-
court was concerned that they did not live closer to Appellant in order to be more

available to help with the children.

             We believe the trial court properly chose not to award equal parenting

time to Appellant. The trial court was extremely concerned with Child 1’s

separation anxiety. That, along with Appellant not having local family members

available to help with the children, were appropriate factors to consider. The trial

court is not limited to considering only the eleven factors listed in KRS 403.270(2).

Barnett, 584 S.W.3d at 760.

             Appellant’s next argument on appeal is that the trial court erred in

finding that Appellee’s professional degree was not marital property. Appellant

claims that because Appellee obtained her professional degree during the marriage,

it should be considered marital property. Also, Appellant claims the court failed to

take into consideration Appellee’s professional degree when determining

maintenance and property distribution.

             Appellant is incorrect that a professional degree can be marital

property. Kentucky law is clear that it is not, and such a degree cannot be divided

upon divorce. Inman v. Inman, 648 S.W.2d 847, 852 (Ky. 1982); Schmitz v.

Schmitz, 801 S.W.2d 333, 335 (Ky. App. 1990); McGowan v. McGowan, 663

S.W.2d 219, 223 (Ky. App. 1983). Schmitz and McGowan do hold that a court

may consider one spouse’s contribution to the other spouse obtaining a


                                         -9-
professional degree when determining maintenance and property distribution.

Schmitz, 801 S.W.2d at 336; McGowan, 663 S.W.2d at 223.

             Appellant argues that the trial court did not consider his contribution

to the family while Appellee was obtaining her professional degree and did not

consider Appellee’s increased earnings when determining maintenance and

property distribution. The trial court awarded no maintenance and an equal

property distribution.

             (1) In a proceeding for dissolution of the marriage or for
             legal separation, or in a proceeding for disposition of
             property following dissolution of the marriage by a court
             which lacked personal jurisdiction over the absent spouse
             or lacked jurisdiction to dispose of the property, the court
             shall assign each spouse’s property to him. It also shall
             divide the marital property without regard to marital
             misconduct in just proportions considering all relevant
             factors including:

             (a) Contribution of each spouse to acquisition of the
             marital property, including contribution of a spouse as
             homemaker;

             (b) Value of the property set apart to each spouse;

             (c) Duration of the marriage; and

             (d) Economic circumstances of each spouse when the
             division of property is to become effective, including the
             desirability of awarding the family home or the right to
             live therein for reasonable periods to the spouse having
             custody of any children.

KRS 403.190.


                                         -10-
(1) In a proceeding for dissolution of marriage or legal
separation, or a proceeding for maintenance following
dissolution of a marriage by a court which lacked
personal jurisdiction over the absent spouse, the court
may grant a maintenance order for either spouse only if it
finds that the spouse seeking maintenance:

(a) Lacks sufficient property, including marital property
apportioned to him, to provide for his reasonable needs;
and

(b) Is unable to support himself through appropriate
employment or is the custodian of a child whose
condition or circumstances make it appropriate that the
custodian not be required to seek employment outside the
home.

(2) The maintenance order shall be in such amounts and
for such periods of time as the court deems just, and after
considering all relevant factors including:

(a) The financial resources of the party seeking
maintenance, including marital property apportioned to
him, and his ability to meet his needs independently,
including the extent to which a provision for support of a
child living with the party includes a sum for that party as
custodian;

(b) The time necessary to acquire sufficient education or
training to enable the party seeking maintenance to find
appropriate employment;

(c) The standard of living established during the
marriage;

(d) The duration of the marriage;

(e) The age, and the physical and emotional condition of
the spouse seeking maintenance; and


                           -11-
             (f) The ability of the spouse from whom maintenance is
             sought to meet his needs while meeting those of the
             spouse seeking maintenance.

KRS 403.200. We review maintenance and property distribution awards for abuse

of discretion. McGregor v. McGregor, 334 S.W.3d 113, 118-19 (Ky. App. 2011).

             We will first address the property distribution issue. As previously

stated, the trial court split the marital property equally between the parties. The

marital home was to be sold and the proceeds split between the parties after all

home-related debts were paid. Each party also received a similarly valued vehicle.

As for their retirement accounts, Appellee’s retirement account had a significant

amount more than that of Appellant; therefore, the trial court allowed Appellant to

keep his retirement account and gave Appellant a portion of the funds in

Appellee’s account. Adding the amount of money in Appellant’s retirement

account to the money he received from Appellee’s account equals the amount

Appellee was allowed to keep in her account. In addition, the personal property

was split evenly, and each party was responsible for the debt solely in his or her

name. We believe this was a just division, and the trial court did not abuse its

discretion. The parties did not live extravagantly and did not have a plethora of

marital property. Additionally, Appellant received a significant amount of money

from Appellee’s retirement account. There was no error here.




                                         -12-
             As to maintenance, the court stated in its order that it considered the

factors listed in KRS 403.200. In addition, the court found that the parties lived in

a modest house with a sizeable amount of debt associated with it. Furthermore, the

court found that there was no testimony regarding a lavish lifestyle or an

extravagant standard of living that would warrant maintenance. During the court’s

oral statements at the conclusion of the dissolution hearing, the court also

considered that the parties did not have much money “in the bank” and that both

parties have always worked. Finally, the court ordered that Appellee was to be

solely responsible for the mortgage payments until the marital home was sold. The

court suggested that this was in lieu of maintenance and because Appellee had the

greater income. We believe the trial court considered the financial situation of

each party and did not abuse its discretion in declining to award maintenance.

             We now move on to Appellant’s final argument regarding attorney

fees. Appellant argues that the trial court erred in only awarding him $5,000 in

attorney fees, as opposed to the $15,000 he requested. Appellant argues that the

trial court failed to consider the income disparity between the parties when

awarding attorney fees. We review issues of attorney fees for abuse of discretion.

Miller v. McGinty, 234 S.W.3d 371, 373 (Ky. App. 2007).

             The court from time to time after considering the
             financial resources of both parties may order a party to
             pay a reasonable amount for the cost to the other party of
             maintaining or defending any proceeding under this

                                         -13-
             chapter and for attorney’s fees, including sums for legal
             services rendered and costs incurred prior to the
             commencement of the proceeding or after entry of
             judgment. The court may order that the amount be paid
             directly to the attorney, who may enforce the order in his
             name.

KRS 403.220.

             We find no error as to the award of attorney fees. When the court

made its oral findings at the end of the dissolution hearing, the court stated that the

only factor it could consider when determining attorney fees is the difference in the

income of the parties. It is clear to us that the court did consider Appellee’s larger

income when it awarded $5,000 in attorney fees. There was no abuse of discretion.

                                   CONCLUSION

             Based on the foregoing, we affirm the judgment of the Leslie Circuit

Court.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Leonard H. Brashear                        Kenneth A. Buckle
 Hyden, Kentucky                            Hyden, Kentucky




                                         -14-